Citation Nr: 1401902	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  12-16 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for gastroenteritis.

4.  Entitlement to service connection for peripheral neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1993 to March 2000. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Oakland, California.  The Veteran timely appealed. 

In April 2012, the RO granted service connection for a right knee disability.  As this rating action results in a complete grant of the benefit sought, it is no longer on appeal.  

The Veteran was afforded a February 2013 videoconference hearing before the undersigned.  The hearing transcript is associated with the record.  

The Virtual VA electronic folder (efolder) includes the February 2013 hearing transcript and VA treatment records.  The VA treatment records were available for review when the RO initially denied the claim in March 2012.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Additional search efforts for the separation physical examination/ medical history questionnaire and medical opinions are needed.  The separation physical examination and medical history questionnaire is not of record and another request is necessary to ensure that all available service records have been obtained.

The Veteran has an extensive history of parachute jumping in service and had Special Forces training, which support his reports of in-service Meal, Ready to Eat (MRE) consumption.  The January 2012 VA examiner's negative medical opinions do not reflect sufficient consideration of his reported in-service joint trauma related to parachute jumping activities and stomach distress related to MRE consumption.  

Additional problems with the medical opinions for each specifically claimed disability are detailed below.  

Lumbar spine

The January 2012 VA examiner diagnoses scoliosis.  However, she does not provide an opinion on whether the in-service parachuting activities aggravated the preexisting scoliosis.  Another medical opinion is needed as detailed below. 

Peripheral neuropathy

The January 2012 VA examiner mistakenly reports that an April 1996 foot X-ray ruled out stress fractures and relies on it to support her negative opinion for the claimed left lower extremity disability.  The April 1996 x-ray report was negative for abnormality, but indicates that a bone scan is required to diagnose a stress fracture.   An additional medical opinion is necessary to ensure that the examiner has a fully informed review of the record. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Contact the appropriate service treatment record custodian to obtain the Veteran's separation physical examination and medical history questionnaire from approximately late 1999 or early 2000.  Make as many requests as necessary or until it is clear that further search efforts would be futile.  Document all search efforts and responses.  Provide notice to the Veteran and his representative about the search results.  

2.  Thereafter, contact an appropriately qualified physician for additional medical opinions.  The claims folder and access to any pertinent documents the Virtual VA or VBMS efolders must be available and reviewed the examiner. 

Based upon a complete review of the record, the examiner must provide the following medical opinions:

(a)  Whether preexisting lumbar scoliosis was aggravated during active service beyond its natural progression.  

(b) Whether it is at least as likely as not (50 percent probability or greater) that a left knee disability is related to service.

(c)  Whether it is at least as likely as not (50 percent probability or greater) that any current stomach disorder(s) are due to in-service consumption of Meal,  Ready to Eat (MRE).  Also review the December 1997 service treatment records reflecting treatment for gastroenteritis.  

(d)  Whether it is at least as likely as not (50 percent probability or greater) that peripheral neuropathy of each lower extremity is related to active service.

A complete rationale is needed for each opinion.  The rationale must include specific consideration the Veteran's history of trauma from parachute jumping.  The examiner must consider the Veteran's reports in describing any in-service event, history of symptomatology, and current symptoms.  If the examiner rejects the lay reports, he or she must so state and explain why.  The absence of contemporaneous medical treatment, standing alone, cannot be the basis for rejecting the lay reports.  The medical reasons for accepting or rejecting the Veteran's statements should be set forth in detail.  

If the reviewer cannot state an opinion without resort to speculation, he or she should so state and identify any outstanding information that would facilitate a non-speculative opinion.  The agency of original jurisdiction (AOJ) should undertake any additional development suggested by the reviewer.  

(If the examiner indicates that another clinical examination is necessary, this should be scheduled).  

3.  Thereafter, the AOJ should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



